Case 7:20-cv-00623-TTC-RSB Document 10 Filed 11/23/20 Page 1 of 1 Pageid#: 9


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 MICHAEL DAVID LAWSON,                               Civil Action No. 7:20-cv-00623
     Plaintiff,
                                                     MEMORANDUM OPINION
 v.
                                                     By: Thomas T. Cullen
 C. CANTRELL, et al,                                 United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 23, 2202, the court directed plaintiff to submit within 20 days from the

date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or was

confined during that six-month period. Plaintiff was advised that a failure to comply would result

in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case from

the active docket of the court. Plaintiff may refile the claims in a separate action once plaintiff is

prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 23rd day of November, 2020.



                                                 ______/s/ Thomas T. Cullen________
                                                       United States District Judge
